                                                                  JS-6




                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



SHAWN LOUIS SUTTER,                      No. CV 17-07245-SVW (DFM)

         Plaintiff,                      JUDGMENT

             v.

UNITED STATES OF AMERICA et
al.,

         Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
the Complaint and entire action is dismissed without prejudice.



Date:   October 7, 2019                   _____
                                              ________________   __
                                          ___________________________
                                          STEPHEN V.  V WILSON    N
                                          United States District Judge
